tcmemo_2011_60 united_states tax_court estate of sylvia riese deceased ellen c grimes and judith a zipp executors petitioner v commissioner of internal revenue respondent docket no filed date t randolph harris for petitioner monica e koch thomas j kerrigan and brian david hans for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in the federal estate_tax of the estate of sylvia riese the estate the issues for decision are whether the value of a personal_residence transferred by sylvia riese decedent to a qualified_personal_residence_trust qprt that terminated months before decedent’s death is included in the value of decedent’s gross_estate pursuant to sec_2036 investment management fees of dollar_figure paid_by the estate are deductible administrative expenses pursuant to sec_2053 accrued rent of dollar_figure is deductible as a debt of decedent pursuant to sec_2053 and the estate is entitled to a deduction of dollar_figure for unpaid rent owed as an administrative expense pursuant to sec_2053 findings_of_fact decedent was a resident of new york when she passed away her daughters ellen c grimes mrs grimes and judith a zipp ms zipp were appointed coexecutors of the estate by letters testamentary issued on date both resided in new york when the petition was filed decedent was wealthy and received substantial financial and tax planning advice in her later years she inherited her home pincite tideway in kings point new york the residence by operation of law when her husband with whom she lived and owned unless otherwise indicated all section references are to the internal_revenue_code in effect for the time of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure mrs grimes and ms zipp also served as attorneys-in-fact for decedent while she was alive pursuant to powers of attorney decedent executed on date and date a tenancy_by_the_entirety in the home passed away in she also inherited her husband’s fortune which he had accumulated over the years as cofounder of the popular riese restaurant chain ms zipp lived to minutes from decedent they had a wonderful relationship and ms zipp spent a lot of time taking care of decedent in decedent’s last few years however ms zipp trusted her sister mrs grimes to care for decedent’s financial matters robert s grimes mr grimes decedent’s son-in-law provided investment management services to decedent through his company r s grimes co rsg c stefan f tucker mr tucker an attorney and partner in the firm of venable llp venable provided estate_planning advice to mr and mrs grime sec_5 and began advising decedent around rsg c watched over decedent’s investments and assisted mr tucker with decedent’s estate_planning according to mr tucker mr grimes gathered resources brought in counsel and did everything he mr grimes is mrs grimes’ husband for several years mr tucker advised decedent as a member of tucker flyer sanger rider and lewis p c on date tucker flyer merged with venable mr tucker’s current firm and mr tucker continued to advise decedent as a member of venable mr grimes and mr tucker met in and worked on several transactions together throughout the years could under r s grimes co to watch over and work on and save as much of decedent’s assets as he could decedent paid rsg c an annual fee of dollar_figure for its investment management services from around until she died mr tucker represented decedent with regard to estate_planning and other matters in mrs grimes mentioned to him that decedent was agreeable to some additional estate_planning with respect to the residence in response mr tucker and mrs grimes began considering the establishment of a qprt for decedent mr tucker sent a letter dated date to mrs grimes explaining the federal gift_tax costs and some of the benefits of establishing a qprt for decedent mrs grimes then visited decedent and explained the contents of the letter to her decedent asked mrs grimes whether she would directly benefit from the establishment of a qprt mrs grimes explained that establishing a qprt would result in a lower estate_tax liability but also that decedent would have to pay gift_tax on the transfer and pay rent to live in the residence after the qprt expired decedent agreed that a qprt would be acceptable and gave mrs grimes permission to proceed mr tucker is admitted to the bar of the district of columbia his areas of practice include real_estate taxation and estate_planning and he is a former chair of the american bar association section of taxation on date mr tucker met with mr and mrs grimes at their residence to discuss the qprt and other estate_planning options for decedent at the meeting they agreed that a qprt would be the best alternative for keeping the value of the residence out of decedent’s gross_estate because decedent would not have to give up any liquid_assets after explaining the details of a qprt to mr and mrs grimes mr tucker excused himself went to mr grimes’ library and called decedent at her home during this call mr tucker explained to decedent some of the specifics about the qprt specifically that upon termination decedent would no longer own the residence and would have to pay rent if she remained in the residence after mr tucker had explained everything decedent agreed to establish a qprt following the meeting mr tucker sent a letter dated date to decedent courtesy of mrs grimes explaining to decedent inter alia that she would have to pay to her daughters fair market rent if she continued to live in the residence after the qprt terminated mrs grimes and decedent at the time of her death decedent had over dollar_figure million in liquid_assets other planning devices such as a family limited_partnership would have required decedent to give up some of these assets respondent disputes the occurrence of this conversation because mr tucker did not memorialize it in his notes or billing records and mrs grimes did not specifically remember mr tucker’s calling decedent however mr tucker credibly testified that he called decedent and discussed the qprt with her discussed this letter and mrs grimes again helped decedent understand the details mr tucker also sent drafts of qprt agreements for and 5-year terms to decedent decedent ultimately decided to create a 3-year qprt on date decedent established the sylvia riese qprt the qprt under sec_25_2702-5 gift_tax regs and executed a deed transferring the residence thereto decedent reported the transfer of the residence to the qprt on form_709 united_states gift and generation-skipping_transfer_tax return for tax_year the qprt agreement states in pertinent part that if the settlor ie decedent survives the termination_date of the qprt the qprt shall terminate and the balance of the trust fund ie the residence shall be distributed percent each to two trusts known as the property trusts the property trusts which decedent established in for the benefit of mrs grimes and ms zipp the qprt terminated by its terms on date decedent or the qprt did not execute a deed transferring the residence to the property trusts mrs grimes never discussed rent directly with decedent after the qprt terminated however around the termination_date mrs grimes called mr tucker inquiring about how to determine the proper amount of rent to charge decedent she testified i knew she’d agreed to it and you know i didn’t--i didn’t want to feel like i was badgering her and so i called mr tucker mr tucker explained to her that fair market rent could be determined by contacting local real_estate brokers and that this could be done by the end of the year ie date mr tucker entered a tickler in his pocket calendar to remind himself to call mrs grimes by thanksgiving to make sure everything was taken care of however before thanksgiving arrived decedent suffered a stroke and died unexpectedly on date decedent continued to live in the residence until she died during the 6-month period from the qprt’s termination until decedent’s death decedent continued to pay all of the property taxes insurance upkeep and maintenance on the residence she did not pay rent or execute a written lease or rental agreement with the property trusts at the time of decedent’s death mrs grimes had not yet determined the fair market rent when asked why she responded distractions mr tucker said it wasn’t--just as long as it was handled and in place and all of that stuff you know well before year end or near year end that we would be okay and i although decedent wa sec_83 and suffered from normal ailments associated with her age her death was unexpected decedent’s death certificate lists as her immediate cause of death cardiopulmonary cardiac arrest caused by a cerebrovascular accident stroke she had suffered days earlier thought i had more time than i wind sic up having when pressed further on recross she said i just didn’t do it after decedent’s death the estate assumed responsibility for and paid all property taxes insurance upkeep and maintenance on the residence until it was sold on date the property trusts did not maintain homeowners insurance for the residence nor directly pay any of the foregoing expenses on date mrs grimes and ms zipp filed form_706 united_states estate and generation-skipping_transfer_tax return for the estatedollar_figure the estate did not include the value of the residence in the calculation of decedent’s gross_estate the estate claimed as a deduction under sec_2053 a debt of dollar_figure owed to the property trusts for net fair market rent of dollar_figure per month from the date the qprt terminated until decedent’s death the estate also claimed as deductions under sec_2053 administration_expenses payable to the property trusts of dollar_figure for net fair market rent of dollar_figure per month from the day after decedent’s death through date and dollar_figure for investment management fees paid to rsg c respondent examined the estate_tax_return and included in the gross_estate the value of the residence alleged to be the estate timely filed for an extension and made a dollar_figure federal estate_tax payment on date dollar_figure respondent also denied the deductions for predeath and postdeath rent as well as the investment management fees opinion sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2051 defines the taxable_estate as the value of the gross_estate less applicable deductions sec_2031 specifies that the gross_estate comprises all property real or personal tangible or intangible wherever situated to the extent provided in sec_2033 through sec_2033 broadly provides the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2034 through explicitly mandate the inclusion of several more narrowly defined classes of interests in property among those specific sections is sec_2036 which provides in pertinent part as follows sec_2036 transfers with retained_life_estate a general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide respondent determined that the residence is includable in the gross_estate at the sale price of dollar_figure less a percent discount for postdeath appreciation the estate disputes the determined value of the residence however the court deferred the valuation issue on the basis of our holding herein a trial on the issue of valuation will not be necessary sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_20_2036-1 estate_tax regs further explains an interest or right is treated as having been retained or reserved if at the time of the transfer there was an understanding express or implied that the interest or right would later be conferred whether there existed an implied agreement depends on the facts and circumstances of each transaction and case respondent argues that an implied agreement can be inferred from the fact that nothing changed after the qprt expired decedent continued to live in the residence without executing a lease or paying rent respondent urges us to follow the reasoning in 437_f2d_1148 4th cir during the audit years the identical language was contained in sec_20_2036-1 estate_tax regs the language was moved to sec_20_2036-1 estate_tax regs by t d 2008_35_irb_454 and that provision is applicable to estates of decedents dying after date see sec_20_2036-1 estate_tax regs and hold that decedent retained for life an interest in the residence the estate relying primarily on 55_tc_666 argues that there was no understanding express or implied that decedent would remain in the residence for life without paying rent decedent always intended to pay rent and the trustees of the property trusts intended to enforce decedent’s obligation however actual payment of rent never materialized because of decedent’s unexpected death months after the qprt terminated we do not find either case relied upon by the parties to be squarely on point in estate of barlow the decedent and his wife conveyed farm property to their four children simultaneously leasing the property back for an amount that was found to be fair market rent pursuant to the lease the lessee was responsible for the taxes and the amount would be credited towards the rent the lessees paid rent into a_trust account for the children’s benefit for the first years the lessors reported the rent as income because of the health of the decedent and other personal problems of one of the children rent payments ceased after the first years and the balance was paid in a lump sum upon the decedent’s death years later the value of the property was not included in the taxable_estate even though for years the decedent did not actually pay the rent the court found that the outright transfer of the property to the children and the leaseback were bona_fide transactions the forbearance from collecting rent was due to circumstances that arose later and were not contemplated by the parties at the time of the transaction the court held that the decedent in estate of barlow transferred the property without retaining a life_estate the parties executed a lease and rent was properly paid and reported for years rent payments ceased because of later unforseen circumstances there was no understanding at the time of the transfer that rent would not be paid in the case at hand decedent never executed a lease or made any rent payments during the 6-month period after the qprt terminated while this alone is not determinative as will be discussed below the circumstances differ enough that we decline to directly apply the reasoning in estate of barlow in guynn v united_states supra an elderly woman named mrs calvert purchased and moved into a home near where her daughter lived four months later she conveyed the property to her daughter but continued to live there mrs calvert remained in the home for an additional year and months after executing the deed transferring the house to her daughter without an express agreement entitling her to do sodollar_figure during that time she paid no rent to her daughter but paid for improvements to the property and certain expenses mrs calvert’s daughter testified that mrs calvert’s remaining in the property was not discussed because it was understood by all involved that she would stay in the home until her deathdollar_figure the court_of_appeals for the fourth circuit held that the value of the property was included in the gross_estate on the basis of an implied agreement for a retained_life_estate in estate of tehan v commissioner tcmemo_2005_128 the decedent gradually conveyed more and more of his interest in his home to his eight children until his interest eventually reached zero percentdollar_figure pursuant to an express agreement with his children the decedent had ‘the sole and exclusive right to mrs calvert occupied the property from the date of original purchase on date until her death on date on date mrs calvert along with the original sellers of the property executed a deed for the property to her daughter presumably rent too was not discussed mr tehan purchased the condominium in he executed deeds on date date and date conveying to his eight children in fee simple and as tenants in common an undivided 5-percent interest an undivided percent interest and an undivided 5-percent interest respectively leaving his percentage interest in the property at zero after the third transfer he died on date the decedent and his children executed the agreement on date the same date he executed the first of the three deeds the use and occupancy of the property for such period of time as he desires’ and ‘shall not pay any rent but shall be solely responsible for the payment of other expenses ’ dollar_figure we held that the decedent retained a life_estate in his residence during the period from date until the date of his death and that he retained possession and enjoyment of his residence within the meaning of sec_2036dollar_figure the transfers in 437_f2d_1148 4th cir and estate of tehan were direct gifts with no discussion whatsoever of the payment of rent to allow the grantor to remain in the property estate of tehan is an example of an express understanding and guynn an example of an implied understanding that the grantor would retain an interest in the transferred property for life to the contrary decedent other expenses included mortgages condominium assessments real_estate_taxes insurance premiums and costs associated with maintenance and repair with respect to the decedent’s reliance on 55_tc_666 in estate of tehan v commissioner tcmemo_2005_128 we said the estate’s reliance on estate of barlow is misplaced in estate of barlow the decedent involved there and his wife gratuitously transferred a farm to their children and under a contemporaneously executed lease retained the possession and enjoyment of that farm in return for the payment by them of a fair customary rental in the instant case the agreement was not a lease agreement and decedent did not agree under that agreement to pay any rent let alone fair rental value for his possession and enjoyment of decedent’s residence internal citations and fn refs omitted executed a qprt agreement and rent was discussed on multiple occasions eg when mrs grimes explained the date letter to decedent during the date phone call between mr tucker and decedent in the date letter to decedent and during subsequent conversations etc decedent agreed to pay rent and the trustees of the property trusts to which the residence transferred expected and intended to collect rent after the qprt terminated furthermore mrs grimes’ call to mr tucker upon the qprt’s termination to find out how to determine fair market rent negates any possibility of an implied understanding that decedent would retain an interest in the residence for life while counsel’s advice to determine rent by the end of the year was not the most prudent course of action ie executing a lease and determining rent before the qprt terminated would have been ideal we accept the parties’ good_faith testimony that they intended to determine rent by the end of the year we find as a matter of fact that there was an agreement among the parties for decedent to pay fair market rent the amount of which was to be determined and payments to begin by the end of see 58_tc_560 basing analysis upon evaluation of the entire record and credibility of witnesses the secretary had not issued any regulations or guidance as to how and when rent should be paid upon the termination of a qprt we believe that doing so by the end of the calendar_year in which the qprt expired would have been reasonable under the circumstances unlike many cases involving the transfer of a personal_residence where the decedent continued to live in the residence until death see eg estate of van v commissioner tcmemo_2011_22 the existence of an implied agreement in this case is negated by the express agreement among the parties for the payment of rent many factors eg the creation of the qprt the payment of gift_tax upon the transfer of the residence to the qprt the several instances in which decedent agreed to pay rent the fact that mrs grimes called mr tucker upon the qprt’s termination to find out how to determine the amount of rent to charge and mr tucker’s corroborating testimony all lead us to find that there was no agreement or understanding that decedent would retain an interest in the residence for life without paying rent we believe that mrs grimes on the advice of counsel intended to and would have determined fair market rent by the end of and decedent would have paid rent we believe further that mr tucker would have made sure a lease was executed rent was determined and all appropriate changes were made to effect the change_of_ownership unfortunately decedent died unexpectedly in october before any of this occurred on our examination of the entire record we find that under the facts of this case decedent did not retain a life_estate in the residence there was no understanding express or implied at the time of transfer that decedent could occupy the residence rent free accordingly the value of the residence was properly excluded from the gross_estate and respondent’s determination is not sustained on this issue deduction for accrued rent sec_2053 provides for a deduction from the gross_estate for claims against the estate to be deductible a claim must be allowable under the laws of the state in which the estate is administered only claims that are enforceable against the decedent’s estate and only those amounts that represent personal obligations of the decedent existing at the time of his death are deductible sec_20_2053-4 estate_tax regs although decedent had not entered into a lease with the property trusts and specific terms were not determined until after her death decedent’s occupation of the residence constituted a tenancy-at-will recognized under new york law see n y real prop law sec mckinney talamo v spitzmiller n e n y decedent therefore had a personal obligation to pay rent and was indebted to the property trusts at the time she died accordingly the estate is entitled to a deduction for accrued rent as a debt of the decedent deduction for unpaid rent and investment management fees sec_2053 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate such amounts for administration_expenses as are allowable by the laws of the jurisdiction under which the estate is being administered sec_20_2053-3 estate_tax regs provides in pertinent part the amounts deductible from the gross_estate as ‘administration expenses’ are limited to such expenses as are actually and necessarily incurred in the administration of the decedent’s estate see also 57_tc_288 the estate argues that it was reasonable for the estate to occupy the residence for a short_period after decedent’s death and that it properly owes rent to the property trusts on the basis of decedent’s obligation to pay rent however as there was no formal lease between the property trusts and decedent the tenancy-at-will ceased upon decedent’s death the estate did not require a roof over its head and was not obligated to pay rent to the property trusts see 445_f2d_979 2d cir the estate failed to adequately prove an obligation to pay rent for months following the decedent’s death in the absence of a valid lease affg 54_tc_805 next the estate argues that the dollar_figure paid to decedent’s son-in-law for services provided by rsg c was a reasonable and necessary expense because mr grimes had extensive knowledge of decedent’s assets because of his previous service to her however the estate failed to introduce any evidence of the services rsg c provided to the estate mr tucker testified that he was unsure of exactly what services rsg c provided to the estate and mr grimes did not testify at all we believe the estate has failed to adequately explain the services rsg c provided to the estate and has not shown that dollar_figure was a reasonable and necessary expense accordingly respondent’s determination with respect to the investment management fees is sustained conclusion in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
